               Case 2:20-cr-00181-JAM Document 2 Filed 09/11/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Assistant United States Attorney
   501 I Street, Suite 10-100                                                      FILED
 3 Sacramento, CA 95814                                                           Sep 11, 2020
   Telephone: (916) 554-2700                                                   CLERK, U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF CALIFORNIA
 4 Facsimile: (916) 554-2900

 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                              SEALED
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA                           CASE NO.     2:20-mj-0138-CKD
12                               Plaintiff,
                                                        ORDER RE: REQUEST TO SEAL
13                          v.                          DOCUMENTS

14   MICHAEL GARCIA, NANCY GARCIA,                      UNDER SEAL
     GONZALO GARCIA, and TYLOR COMBS,
15
                                 Defendants.
16

17

18                                             SEALING ORDER
19          Upon application of the United States of America and good cause having been shown,
20          IT IS HEREBY ORDERED that the complaint, arrest warrants and affidavit in the above-entitled
21 proceeding shall be filed under seal and shall not be disclosed to any person, unless otherwise ordered

22 by this Court.

23

24   Dated:         9/11/2020
25                                                            Hon. Carolyn K. Delaney
                                                              U.S. MAGISTRATE JUDGE
26

27

28


      SEALING ORDER
